Clarke, J.:
Appeal from an order directing that a peremptory writ of mandamus issue to the board of water supply and the commissioners thereof directing them to permit and afford the petitioner or his attorney an opportunity to inspect any and all reports of the chief and consulting engineers to the said board, ■ or of any of the said engineers, on or relating to the passing upon and awarding by the said board of the contract known as “Contract 90” and to permit and afford the petitioner or his attorney an opportunity to make extracts from the aforesaid reports.
The petitioner is a taxpayer. He alleges that the respondents advertised for bids for the construction of a tunnel extending under the Hudson river between Storm King and Break Heck mountains known as the “Hudson Siphon; ” that four bids were received; that Anthony C. Douglas bid $1,432,000; that Winston & Co. & Breuchaud bid $1,483,936; that the T. A. Gillespie Company bid $1,648,000 and McArthur Brothers Company bid $1,755,168; that the board awarded the contract to the T. A'. Gillespie Company, whose bid was $165,064 higher than that of Winston & Co. & Breuchaud, and $217,000 higher than that of Douglas; that Charles Strauss, the president of the said board, was for a time opposed to the granting, or at least reluctant to consent to the granting, of the said contract to the T. A. Gillespie Company under the circumstances, but finally joined with the other commissioners in awarding the contract; that the said Winston & Co. & Breuchaud are reliable "and experienced contractors now doing excellent work in connection with the work .of said board on two contracts which were more than half completed ahead of the schedule time at the date when the said contract 90 was awarded; that Anthony C. Douglas is a man of high reputation and integrity who has *179done difficult tunneling and shaft work and has an excellent reputation in carrying out such work; that the source of petitioner’s information and the grounds for his belief of such statements is the report of the commissioners dated June 20, 1911; that because of the awarding of the said contract to the T. A. Gillespie Company, notwithstanding the fact that its bid was so much higher than the two bids made by thoroughly reliable contractors who had offered to give the most ample security for the timely performance of said contract, and because the contract could have been awarded to said responsible bidders, thereby saving to the city of New York the amount of the difference in said bids, the petitioner is desirous of inspecting any and all reports of the chief and consulting engineers to the said board of water supply, or of any of the said engineers, relating to the passing upon and awarding of the said contract which may be on file in the offices of the said board, and also of inspecting all other minutes, entries, books and other papers connected with or relating to the passing upon and awarding of the said contract by the said board, for the purpose of ascertaining whether the awarding of the said contract, as aforesaid, was in the best interests of the taxpayers of the city of New York and of your petitioner as one of the said taxpayers. He alleges a request to be allowed such examination to the board and a refusal by it. Thereafter he applied for a peremptory writ of mandamus, which was granted by the order appealed from.
It is provided in section 51 of the General Municipal Law (Consol. Laws, chap. 24; Laws of 1909, chap. 29) that “ All books of minutes, entry or account, and the books, bills, vouchers, checks, contracts or other papers connected with or used or filed in the office of, or with any officer, board or commission acting for or on behalf of any county, town, village or municipal corporation in this State, are hereby declared to be public records and shall be open, subject to reasonable regulations to be prescribed by the officer having the custody thereof, to the inspection of any taxpayer.”
This provision, as well as the similar provision in the Greater New York charter (Laws of 1901, chap. 466, § -1545), has been considered by the courts of this State on several occa*180sions. For many years, since at least 187:2, taxpayers’ actions have been authorized by the laws of this State. (Laws of 1872, chap. 161; Laws of 1879, chap. 526; Laws of 1880, chap. 435; Laws of 1881, chap. 531; Laws of -1887, chap. 673; Laws of 1892, chap. 301.) This policy is now expressed in section .1925 of the Code of Civil Procedure and in article 4 of the General Municipal Law (Consol. Laws, chap. 24; Laws of 1909, chap. 29). The official corruption and mismanagement which were part of the history of the city of New York, known as the “Tweed Bing Frauds,” were sought to be prevented in the future by providing for publicity of the records in public offices and representative actions by taxpayers. One was the necessary corollary of the other. To confer the right to sue, without-conferring the right of investigation, would have been idle. It has come to be the accepted view that publicity is a preventative,-if not a cure, for many evils. Publicity statutes have been enacted for quasi public as well as public corporations. It is earnestly advocated by many that such statutes should be extended to all corporations.
The early cases, therefore, before the authorization of taxpayers’ actions, which denied the right of inspection unless the applicant showed a special and personal interest, are inapplicable, because the taxpayer, qua taxpayer, has such interest, established by law, as authorizes his action. Three cases are urged as authority for the reversal of this order. In Matter of Lord (167 N. Y. 398), which was an appeal by the petitioner from an order which limited his examination of the personal tax assessment books in the office of the commissioners of taxes and assessments in the city of New York, the majority of the Court of Appeals said, in affirming the order: “ We are not called upon at this time to determine the limits of a taxpayer’s right of inspection. In the case at bar the petitioner has been allowed to examine his individual assessment and the assessment of all those taxpayers he represents in any capacity, and ' the only claimed right denied him is a general and unlimited inspection of the record. The necessity for examining the tax record will undoubtedly arise in many cases and under varying circumstances not to be anticipated, and each application must, therefore, be dealt with according to its peculiar facts; the *181courts: wiH see to it that: the rights, of the taxpayer are properly protected.”
Judge Gullen, with whom Judge Landon concurred, dissented! upon the ground that the petitioner., as a. taxpayer, was interested, not only in the - assessment for personal property levied:, on himself, but also, in that imposed on others, for the greater* the- assessment on others, the less would be the amount of taxes which he ultimately would be compelled to pay, and said: “The petitioner is, therefore, deprived of his statutory rights.”
In People ex rel. Woodill v. Fosdick (141 App. Div. 450) this courtrefused inspection of the stenographer’s minutes of an investigation being conducted by the commissioner of accounts under the directions of the mayor,, and in Matter of Allen (148 App. Div. 26) we refused an order for the examination of certain papers: in the health department upon consideration of" the peculiar character of that department and its records and the special provisions of section 1DT5 of the charter, which con-, ferred discretion upon the board of health as to the publicity of its papers, files, reports, records and proceedings.
The case at bar is in no way similar to either the Fosdiok or the Allen Oases {supra). A great public contract upon a work of the utmost importance to the city, mvolving a large sum of money, has been let upon public competition to a contractor whose bid was $21J, 000 higher than the lowest of his competitors and $165,000 higher than the next lowest, and the commissioners in their, report, after referring to the two lower bids, state: “ The Board has. come to.the reluctant conclusion that the interests of the City wifi not be best, served by the award of this contract to them.”
If it be conceded that under the act creating the water supply board no obligation was placed upon the commissioners to accept the lowest bid, but that they were vested with discretion in the matter, and assuming that the exercise of .that discretion is not reviewable by the courts, it stiH remains the fact that their action was so important, involved such an amount of money and was so contrary to the ordinary rule of awarding public contracts to the lowest responsible bidder; that the board itself has: felt compelled to explain and almost to a,polo*182gize for its action. It would seem that it ought to he eager to make public the reports of its chief and consulting engineers instead of opposing the motion. The refusal to permit inspection is in and of itself a circumstance of weight. While in the papers nothing is set forth to suggest fraud or improper conduct, such allegations are not necessary. They might be necessary in a taxpayer’s action, brought to question the act of the board, but this proceeding is simply directed to the right of inspection of a public paper.
That the reports of the chief and the consulting engineers made to the board, and on file with it, are not secret and confidential papers, but are official papers made by one public officer to his superior public officer in the performance by both of them of public duties, is too obvious to require argument.
Even within the hmitatións of the three cases cited I am of the opinion that such facts and circumstances are shown hi the matter at bar as justify the order appealed from. It should, therefore, be affirmed, with ten dollars costs and disbursements to the respondent.
Ingrajham, P. J., and McLaughlin, J., concurred; Scott and Dowling, JJ., dissented.